Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12 15-16, 18, 21, 30, 32, 35-36, 38 iare rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2017/0071499, hereinafter Juridical).

As per claims 1, 21, Juridical discloses a method for sensing a magnetic field associated with an individual (an image generation apparatus (device for sensing a magnetic field) corresponding to a person (individual); abstract), comprising: 
a. positioning a mobile electromagnetic sensing device within proximity to the individual (positioning collectively, an endoscope and a detection unit 10 (mobile electromagnetic sensing device) near a person; figure 1; paragraphs [0042], (0063] & [0152]); 
b. positioning an arm of the mobile electromagnetic sensing device that is coupled to an array of one or more optically pumped magnetometers within proximity to a portion of a body of the individual that is associated with the magnetic field (placing an endoscope (arm) of collectively, the endoscope and the detection unit 10 that is coupled to magnetic sensors 103 (array of one or more optically pumped magnetometers) near a portion of a body of a person that corresponds to the magnetic field; (abstract); figure 1; paragraphs (0042], (0063] & (0152]); 
c. sensing the magnetic field (sensing the magnetic field; abstract); and d. determining a condition associated with the magnetic field using a computing device (making a diagnosis (determining a condition) corresponding with the magnetic field using an image generation unit 203 (computer device); figure 14; paragraph (0094]).

As per claims 10, 30, Juridical further discloses wherein the array of one or more optically pumped magnetometers comprises at least three optically pumped magnetometers (the number of magnetic sensors 103 comprises at least three of said magnetic sensors; figure; paragraphs (0063]).

As per claims 11, 31, Juridical further discloses wherein the array of one or more optically pumped magnetometers is arranged to match a generalized contour of a portion of a body of the individual (the number of magnetic sensors 103 is arranged to match a general shape (generalized contour) of a portion of the body of the person; abstract; figures 1 & 14; paragraphs (0061], (0063] & (0152]).

As per claims 12, 32, Juridical further discloses wherein the computer program is configured to cause the processor to filter the magnetic field (a program (computer program) is made to cause CPU unit 200 (processor) to band pass filter the magnetic field; figure 14; paragraphs (0045], (0066] & (0176]).
As per claims 14, 34, Juridical further discloses comprising filtering the magnetic field by subtracting a frequency based measurement from the magnetic field using the computing device (filtering the magnetic field via removing (subtracting) a particular frequency band (frequency based measurement) from the magnetic field; figure 14; paragraphs (0045], (0066] & (0176]).

As per claims 15, 35, Juridical further discloses comprising generating a visual representation of the magnetic field comprising a waveform using the computing device (creating an image (visual representation) of the magnetic field which includes a wave from by way of the nature of electromagnetic waves and the filter removing particular waves; figure 14; paragraphs (0045], (0066] & [0176]).

As per claims 16, 36, Juridical further discloses wherein the condition comprises a diagnosis of the individual (a diagnosis includes a diagnosis of the person; [0094], (0127] & (0166]).

As per claims 18, 38, Juridical further discloses wherein the condition relates to a cardiovascular system of the individual (a diagnosis corresponding with a cardiovascular system of the person as a tomographic image will optionally include areas such as the heart; abstract; paragraphs (0071]-[0074], (0123] & (0165]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0071499, hereinafter Juridical) in view of Chamberlain (US 2016/0044841).

As per claims 2, 22, Juridical fails to disclose comprising shielding at least a portion of the individual from one or environmental magnetic fields. 
However, Chamberlain further discloses comprising shielding at least a portion of the individual from one or environmental magnetic fields (including shielding a part of an person from one or more ambient electromagnetic fields (environmental magnetic fields); abstract; paragraph (0038); claim 1 of Chamberlain). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juridical to provide shielding at least a portion of the individual from one or environmental magnetic fields, as taught by Chamberlain, in order to provide the advantages of enabling for a means to reduce outside magnetic fields that would otherwise interfere with the magnetic field sensing and therefore producing errant results making said method less reliable and accurate.

As per claims 3, 23, Juridical fails to disclose wherein the shield is configured to at least partially enclose a portion of a body of the individual which is associated with the magnetic field. 
However, Chamberlain further discloses wherein the shield is configured to at least partially enclose a portion of a body of the individual which is associated with the magnetic field (the shield is made to wrap around a part of a body of a person that corresponds to an area in the path of the magnetic field; abstract; paragraph (00381). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juridical to provide the shield is configured to at least partially enclose a portion of a body of the individual which is associated with the magnetic field, as taught by Chamberlain, in order to provide the advantages of enabling for a means to reduce outside magnetic fields that would otherwise interfere with the magnetic field sensing a portion of the subjects body and therefore producing errant results making said method less reliable and accurate.
As per claims  4, 24, Juridical fails to disclose wherein the portion of the body of the individual which is associated with the magnetic field is at least a portion of a chest of the individual. 
However, Chamberlain further discloses wherein the portion of the body of the individual which is associated with the magnetic field is at least a portion of a chest of the individual (the part of the body corresponding to that part in the path of the magnetic field includes a part of a chest of the person; abstract; paragraph (00381). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juridical to provide the portion of the body of the individual which is associated with the magnetic field is at least a portion of a chest of the individual, as taught by Chamberlain, in order to provide the advantages of enabling for a means to reduce outside magnetic fields that would otherwise interfere with the magnetic field sensing a portion of the subjects body, such as the chest as it includes the heart which is often the source of imaging analysis, and therefore producing errant results making said method less reliable and accurate.
As per claims, 5, 25, Juridical fails to disclose wherein the shield comprises two or more layers. 
However, Chamberlain further discloses wherein the shield comprises two or more layers (the shield includes two or more layers; claims 1 & 3 of Chamberlain).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juridical to provide the shield comprises two or more layers, as taught by Chamberlain, in order to provide the advantages of enabling for a multiple player means so as to reduce outside magnetic fields that would otherwise interfere with the magnetic field and therefore producing errant results making said method less reliable and accurate.
As per claims 6, 26, Juridical fails to disclose wherein each of the two or more layers has a thickness of from to 10 millimeters. However, Chamberlain further discloses wherein each of the two or more layers has a thickness of from 0.1 to 1 0 millimeters (the each of the two or more layers includes a thickness from .004 inches to .062 inches; paragraph (00241).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juridical to provide each of the two or more layers has a thickness of from 0.1 to 10 millimeters, as taught by Chamberlain, in order to provide the advantages of enabling for a multiple player that are of a sufficient thickness to block outside magnetic fields yet not so thick as to make the method have to account for the added size and weight of a larger shield.

As per claims 7,  27. Juridical fails to disclose wherein the shield comprises permalloy or mumetal. However, Chamberlain further discloses wherein the shield comprises permalloy or mumetal (the shield includes permalloy or mumetal; paragraphs [0024] & [00261). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juridical to provide the shield comprises permalloy or mumetal, as taught by Chamberlain, in order to provide the advantages of enabling for a multiple player that are of a sufficient material such as permalloy or mumetal so as to block outside magnetic using material that are known within the industry to provide an effective and efficient means to block outside magnetic fields and therefore increasing the reliability of the method.

Claim(s) 8, 28 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0071499, hereinafter Juridical) in view of US 2015/0366546 (Siemens).

As per claims 8, 28, Juridical fails to disclose wherein the arm comprises a proximal segment and a distal segment, and wherein a second joint is positioned between the proximal segment and the distal segment and is configured so that the distal segment articulates relative to the proximal segment. 
However, Siemens discloses wherein the arm comprises a proximal segment and a distal segment (a multi-link robotic arm (first arm) includes a near end (proximal segment) and a far end (distal segment); figure 1; paragraph [00171), and wherein a second joint is positioned between the proximal segment and the distal segment and is configured so that the distal segment articulates relative to the proximal segment (wherein another joint 103 (second joint) is disposed between the near end and the far end is made such that the far end bends (articulates) relative to the near end; figure 1; paragraph [0017)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juridical to provide the arm comprises a proximal segment and a distal segment, and wherein a second joint is positioned between the proximal segment and the distal segment and is configured so that the distal segment articulates relative to the proximal segment, as taught by Siemens, in order to provide the advantages of enabling for a way to manipulate the magnetic sensors including a one in which can run off a computer program thus reducing the number of persons needed to run the magnetic sensors and to provide for recisely reproducible experiments that are free of human error.

Claim(s) 9, 29 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0071499, hereinafter Juridical) in view of Jensen (US 4,600,886).

As per claims 9,29,. Juridical fails to disclose wherein the array of one or more optically pumped magnetometers is movably coupled to the distal end of the arm so that the array of one or more optically pumped magnetometers moves relative to the arm with at least one degree of freedom. 
However, Jensen discloses wherein the array of one or more optically pumped magnetometers is movably coupled to the distal end of the arm so that the array of one or more optically pumped magnetometers moves relative to the arm with at least one degree of freedom(an optically-pumped magnetometer 1 0 (an array of one or more magnetometers) is movably attached to the far end (distal end) of an arm extending from a platform 14 such that the optically-pumped magnetometer 10 rotates (moves) relative to the arm with at least one degree of freedom; figure 1; column 3, lines 30-25). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juridical to provide the array of one or more optically pumped magnetometers is movably coupled to the distal end of the arm so that the array of one or more optically pumped magnetometers moves relative to the arm with at least one degree of freedom, as taught by Jensen, in order to provide the advantages of enabling for a way to manipulate the magnetic sensors that includes an arm which provides for an articulated means thus increasing the size of the area a sensor may look over in a given analysis without having to remove or reposition the magnetic sensors at a number of varied angles.

Claim(s) 13, 33 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0071499, hereinafter Juridical) Kenne (US 6,339,328).

As per claims 13, 33,. Juridical fails to disclose wherein the filtering step comprises cancelling out a magnetic field sensed by a gradiometer. 
However, Keene discloses wherein the filtering step comprises cancelling out a magnetic field sensed by a gradiometer (a sorting step (filtering step) includes canceling out the background magnetic fields sensed by a gradiometer; abstract; column 5, lines 25-45). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Juridical to provide the filtering step comprises cancelling out a magnetic field sensed by a gradiometer, as taught by Keene, in order to provide the advantages of enabling for filtering out particular magnetic fields by way of a gradiometer thus decreasing any background noise that would otherwise interfere with the sensor signals and produce errant results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793